Citation Nr: 1213038	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for seborrheic dermatitis.

2.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to February 1973.  The Veteran's Form DD-214 indicates that during his period of service he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a petition to reopen a claim of service connection for seborrheic dermatitis and denied service connection for vitiligo.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in November 2010 at which time it was determined that under Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the seborrheic dermatitis and vitiligo issues were distinctly separate diagnosable issues, and therefore the vitiligo issue did not require new and material evidence at that time.  The Board remanded the issues of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and vitiligo in a November 2010 remand in order to further develop those claims; the seborrheic dermatitis issue was not addressed in that Board remand.

During the appeal, in an October 2011 rating decision, the RO granted service connection for PTSD and assigned 30 percent and 50 percent evaluations, effective March 20, 2007, and December 6, 2010, respectively.  The Board notes that such award represents a full grant of benefits sought on appeal with respect to the psychiatric disorder that was before the Board in the November 2010 remand; accordingly, as the appeal period is still open with respect to the October 2011 rating decision and because no notice of disagreement has yet been received as to that decision, the Board considers the psychiatric disorder claim satisfied at this time and it will no longer be addressed in this decision.  

The development instructed in the November 2010 Board remand having been completed with respect to the vitiligo issue, that claim has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the October 2006 rating decision denied a petition to reopen a claim of service connection for seborrheic dermatitis (claimed as a skin rash) of his scalp, beard, chin, nasolabial folds, and mid-chest area and vitiligio (claimed as a skin condition).  In his January 2007 notice of disagreement, the Veteran stated that he wanted to appeal the denial of service connection "for a skin condition."  It is not entirely clear whether the Veteran was solely referring to his vitiligo, but it is plausible that his notice of disagreement was intended to express a desire to appeal the seborrheic dermatitis issue as well, as such is also a "skin condition."  Thus, on remand at this time, the Board finds that the RO should issue the Veteran a statement of the case on that issue so that he may complete appeal of that issue if such was indeed his intent.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in the previous November 2010 Board remand, it was instructed that the Veteran be afforded a VA examination for his vitiligo; he underwent a VA examination of that disorder in December 2010.  As noted in the Introduction, the Veteran served in the Republic of Vietnam, and therefore it is conceded that he is presumed to have been exposed to herbicides as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

During the pendency of the appeal, the Veteran has asserted-particularly at his September 2010 hearing before the undersigned-that he has had vitiligo ever since he returned from the Republic of Vietnam, with exacerbations in the summer months.  

At the December 2010 VA examination, the examiner stated that 20 percent of patients with vitiligo have a family history of such, which was not true in the Veteran's case; she also indicated that vitiligo is thought to be an autoimmune process directed against the melanocyte, and there was no history of an autoimmune response in this case.  The examiner stated that without intervening treatment records between the early 1970's and 1991, she was unable to state whether the Veteran's vitiligo began during service.

The Board finds the above opinion to be inadequate in this case because it failed to address whether the Veteran's vitiligo is due to or caused by either sun exposure or exposure to herbicides as a result of military service.  Therefore, the Board must again remand the case in order for such an opinion to be rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claim to reopen service connection of seborrheic dermatitis (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Portland VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2007 and associate those documents with the claims file.

3.  Furnish the Veteran's claims file to the December 2010 VA examiner in order to provide an addendum to the December 2010 VA examination report.  The examiner should specifically state in her addendum that she has reviewed the entire claims file, including this REMAND order as well as her previous VA examination report.

Following review of the claims files, the examiner should render an opinion as to the following:

(a) Whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) that the Veteran's vitiligo was caused by or the result of exposure to herbicides during military service.

The examiner is to take as conclusive fact that the Veteran was exposed to herbicides as a result of his service in the Republic of Vietnam.

(b) Whether it is more likely, less likely, or at least as likely as not that the Veteran's vitiligo was caused by or the result of sun exposure during military service (alone or in concert with herbicide exposure or other causes).

(c) 
If the above questions are answered in the negative, then the examiner should state whether the vitiligo otherwise relates to, or began in, active service.

If the December 2010 VA examiner is unavailable to respond, then another examiner of similar qualifications can opine as to the above.  If either examiner cannot opine to the above without examination of the Veteran, one should be scheduled and afforded to him.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for vitiligio.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


